United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

            ___________

            No. 05-3436
            ___________

Dillard’s Inc., Individually and as   *
Assignee of Janet Bolton,             *
                                      *
             Plaintiff/Appellee,      *
                                      *
      v.                              *
                                      *
Liberty Life Assurance Company of     *
Boston, a Member of the Liberty       *
Mutual Group,                         *   Appeals from the United States
                                      *   District Court for the
             Defendant/Appellant.     *   Eastern District of Arkansas.
                                      *
      _____________________           *   [PUBLISHED]
                                      *
                                      *
Liberty Life Assurance Company of     *
Boston,                               *
                                      *
             Third Party Plaintiff/   *
             Appellant,               *
                                      *
      v.                              *
                                      *
Janet Bolton,                         *
                                      *
             Third Party Defendant/   *
             Appellee.                *
           ___________

            No. 05-3438
            ___________

Dillard’s Inc., Individually and as      *
Assignee of Janet Bolton,                *
                                         *
             Plaintiff/Appellant,        *
                                         *
      v.                                 *
                                         *
Liberty Life Assurance Company of        *
Boston, a Member of the Liberty          *
Mutual Group,                            *
                                         *
             Defendant/Appellee.         *
                                         *
      _____________________              *
                                         *
                                         *
Liberty Life Assurance Company of        *
Boston,                                  *
                                         *
             Third Party Plaintiff,      *
                                         *
      v.                                 *
                                         *
Janet Bolton,                            *
                                         *
             Third Party Defendant.      *
                                    ___________

                              Submitted: March 17, 2006
                                 Filed: July 19, 2006
                                  ___________



                                        -2-
Before WOLLMAN and RILEY, Circuit Judges, and ROSENBAUM,1 District Judge.
                            ___________

PER CURIAM.

       Dillard’s, Inc. (Dillard’s), on behalf of itself and as assignee of Janet Bolton,
sued Liberty Life Assurance Co. of Boston (Liberty) under the Employee Retirement
Income Security Act of 1974 (ERISA), 29 U.S.C. § 1001 et seq., arguing that Liberty
abused its discretion in terminating Bolton’s long-term disability benefits. The district
court entered judgment in favor of Dillard’s and directed Liberty to pay Dillard’s for
the benefits due to Bolton under her benefits plan. Dillard’s then sought an award of
attorney’s fees and costs. The district court granted this request, but awarded a lesser
amount than Dillard’s requested. Liberty appeals from this order, arguing that the
district court erroneously awarded attorney’s fees and costs. Dillard’s cross-appeals,
arguing that the district court erred in awarding a lesser amount than requested. We
vacate the award.

      In an opinion filed today, we reversed the district court’s judgment that Liberty
abused its discretion in terminating Bolton’s benefits. Dillard’s, Inc. v. Liberty Life
Assurance Co. of Boston, Nos. 05-2482/2517, slip op. (8th Cir. July 19, 2006).
Because Dillard’s is no longer the prevailing party in the underlying ERISA suit, we
vacate the district court’s award of attorney’s fees and costs. Jackson v. Metro. Life
Ins. Co., 303 F.3d 884, 890 (8th Cir. 2002) (“[B]ecause our decision eliminates [the
claimant’s] temporary status as the prevailing party, we also reverse the District
Court’s award of [his] attorney fees.”).

      The order awarding fees and costs is vacated.
                     ______________________________


      1
       The Honorable James M. Rosenbaum, Chief Judge, United States District
Court for the District of Minnesota, sitting by designation.

                                          -3-